     Case 4:19-cv-00229-RSB-CLR Document 5 Filed 09/16/19 Page 1 of 6




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

DEANDREA SAVAGE,                     )
                                     )
               Plaintiff,            )
                                     )
v.                                   )        CV419-229
                                     )
INTERNATIONAL LONGSHORE              )
ASSOCIATION 1414, et. al.,           )
                                     )
               Defendants.           )

                                ORDER

     Plaintiff, DeAndrea Savage, appearing pro se, has submitted a

Motion for Leave to Proceed in Forma Pauperis. Doc. 2. As additional

clarification is needed, Plaintiff is DIRECTED to supplement her IFP

request.

     Plaintiff reports no income from wages and $1,150.00 having been

received in the previous year from carpooling. Doc. 2 at 1. She has no

liquid assets but owns two vehicles and a home. Doc. 2 at 2. Despite

reporting no significant source of income, Plaintiff claims monthly

expenses in excess of $2,600.00, debts, and two dependents. Id. The Court

presumes that Plaintiff’s lack of income is the result of the employment

suspension referred to in her Complaint.      Nevertheless, the Court is
         Case 4:19-cv-00229-RSB-CLR Document 5 Filed 09/16/19 Page 2 of 6




concerned by the disparity between Plaintiff’s income and expenses.

Plaintiff is DIRECTED to provide clarification as to if she is receiving any

source of income or assistance not reflected on the IFP application and, if

not, how the reflected monthly expenses are being financed.

         The Court is also cognizant of a recently filed case involving a

similarly named plaintiff, Andrea Savage, and nearly identical named

defendants. The information reported in the respective IFP applications

differs considerably. As such, Plaintiff is DIRECTED to confirm that

she has no other pending cases before this court and, specifically, that

she is not the named plaintiff in Savage v. International Longshore

Association, et. al. CV4:19-224, filed September 11, 2019.

         Wary of indigency claims where information appears to have been

omitted, and cognizant of how easily one may consume a public resource

with no financial skin in the game,1 this Court demands supplemental


1 “[A]litigant whose filing fees and court costs are assumed by the public ... lacks an
economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.”
Neitzke v. Williams, 490 U.S. 319, 324 (1989). Courts thus deploy appropriate
scrutiny. See Hobby v. Beneficial Mortg. Co. of Va., 2005 WL 5409003 at *7 (E.D. Va.
June 3, 2005) (debtor denied IFP status where, although she was unable to find
employment as a substitute teacher, she had not shown she is unable to work and
earn income in other ways); In re Fromal, 151 B.R. 733, 735 (E.D. Va. 1993) (denying
IFP application where debtor was licensed attorney and accountant and she offered
no reason why she cannot find employment), cited in In re Zow, 2013 WL 1405533 at
*2 (Bkrtcy. S.D. Ga. Mar. 4, 2013) (denying IFP to “highly educated” bankruptcy
debtor who, inter alia, had “not shown he is physically unable to work or earn income
        Case 4:19-cv-00229-RSB-CLR Document 5 Filed 09/16/19 Page 3 of 6




information from dubious IFP movants. See, e.g., Kareem v. Home Source

Rental, 986 F. Supp. 2d 1345 (S.D. Ga. 2013); Robbins v. Universal Music

Grp., 2013 WL 1146865 at *1 (S.D. Ga. Mar.19, 2013).2

        To that end, it tolerates no lies. Ross v. Fogam, 2011 WL 2516221

at *1 (S.D. Ga. June 23, 2011) (“Ross, a convicted criminal, chose to

burden this Court with falsehoods, not honesty. The Court thus rejects

Ross's show cause explanation, as it is clear that he purposefully chose to

disguise his filing history and financial status.”); Johnson v. Chisolm,

2011 WL 3319872 at *1 n. 3 (S.D. Ga. Aug. 1, 2011) (“This Court does not

hesitate to invoke dismissal and other sanctions against inmates who lie

to or otherwise deceive this Court.”); see also Moss v. Premiere Credit of

North America, LLC, 2013 WL 842515 (11th Cir. Mar. 6, 2013) (“Moss's

[IFP on appeal] motion is denied because her allegation of poverty



in other ways.”); Nixon v. United Parcel Service, 2013 WL 1364107 at *1-2 (M.D. Ga.
Apr. 3, 2013) (court examin ed income and expenses on long-form IFP affidavit and
determined that plaintiff in fact had the ability to pay the court’s filing fee); Swain v.
Colorado Tech. Univ., 2014 WL 3012730 at *1 n. 1 (S.D. Ga. May 14, 2014).

2 See also Lister v. Dep’t of Treasury, 408 F.3d 1309, 1313 (10th Cir. 2005) (court did
not abuse its discretion by denying status to Social Security benefits claimant seeking
judicial review of Commissioner's benefits denial; claimant, after having been
specifically instructed on how to establish IFP status, failed to fill out proper forms
or otherwise provide court with requisite financial information); Mullins v. Barnhart,
2010 WL 1643581 at *1 (D. Kan. Mar, 30, 2010) (denying, after scrutinizing IFP
affidavit’s financial data, leave to proceed IFP on financial ability grounds).
        Case 4:19-cv-00229-RSB-CLR Document 5 Filed 09/16/19 Page 4 of 6




appears to be untrue in light of her financial affidavit and filings in the

district court.”).3 Plaintiff’s application for IFP status is not sufficiently

clear. She, therefore, must amend her application to proceed IFP.

Additionally, she must disclose4 the following information within 14 days

from the date of this Order:



3 Furthermore, liars may be prosecuted. See United States v. Dickerson, CR608-36,
doc. 1 (S.D. Ga. Dec. 11, 2008) (§ 2255 movant indicted for perjury for knowingly lying
in his motion seeking collateral relief from his conviction); id., doc. 47 (guilty verdict),
cited in Colony Ins. Co. v. 9400 Abercorn, LLC, 866 F. Supp. 2d 1376, 1378 n. 2 (S.D.
Ga. 2012) (collecting sanction cases).

4   Several important points must be underscored here:

        First, proceeding [IFP] in a civil case is a privilege or favor granted by
        the government. Rowland v. California Men's Colony, Unit II Men's
        Advisory Council, 506 U.S. 194, 198, 113 S.Ct. 716, 121 L.Ed.2d 656
        (1993). Second, the statute reads that the court “may authorize the
        commencement” of an action. 28 U.S.C. § 1915(a)(1). The grant, denial,
        or other decision concerning an [IFP] application requires the court to
        exercise discretion. Denton v. Hernandez, 504 U.S. 25, 31, 112 S.Ct.
        1728, 118 L.Ed.2d 340 (1992); see also Lee v. McDonald's Corp., 231 F.3d
        456, 458 (8th Cir.2000) (explaining the purpose of 28 U.S.C. § 1915 and
        stating the decision of whether to grant or deny in [IFP] s status under
        28 U.S.C. § 1915 is discretionary).

Lafontaine v. Tobin, 2013 WL 4048571 at *1 (N.D. Iowa Aug. 9, 2013) (emphasis
added); see also Marceaux v. Democratic Party, 79 F. App’x 185, 186 (6th Cir. 2003)
(no abuse of discretion when court determined plaintiff could afford to pay the filing
fee without undue hardship because he has no room and board expenses, owns a car,
and spends the $250.00 earned each month selling plasma on completely
discretionary items).

Lafontaine also extended to non-prisoner IFP movants a pay-to-play, installment
payment plan analogous to what Congress imposed upon prisoners under its Prison
Litigation Reform Act (PLRA), which is expressed in statutory provisions like § 1915
(a)(1), (b)(1)(2). Lafontaine, 2013 WL 4048571 at *2; see also Kelner v. Harvin, 2010
WL 2817262 at *1 n. 5 (D. Kan. July 16, 2010) (It has been held that the exhaustion,
      Case 4:19-cv-00229-RSB-CLR Document 5 Filed 09/16/19 Page 5 of 6




      (1)    Clarify if she receives any income or assistance not reflected in

             the original IFP application;

      (2)    How her reported monthly expenses are being financed, if at

             all; and

      (3)    Clarify whether she has other pending cases before this Court

             and, specifically, if she is the named plaintiff in Savage v.

             International Longshore Association, et. al. CV4:19-224, filed

             September 11, 2019

      Providing this information will better illuminate Plaintiff’s true

financial condition. In that regard, she must again declare the facts she

pleads to be true and sign her name to that declaration—under penalty

of perjury. If she does not use a preprinted IFP form to respond (hence, if

she uses a blank sheet of paper), she must insert this above her signature:

“I declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct. Executed on (date).” 28




full/initial partial payment, and three-strikes provisions of the current [IFP] statutes
do not apply to [IFP] litigants who are not prisoners. Nevertheless, several courts
including the Tenth Circuit have applied this subsection which does not refer to
prisoners, to suits brought by non-prisoners.”). The Court is considering likewise
here, since cost-free litigation too easily enables recreational, if not nuisance,
litigation. That further necessitates more detailed financial data from the plaintiff.
     Case 4:19-cv-00229-RSB-CLR Document 5 Filed 09/16/19 Page 6 of 6




U.S.C. § 1746(1). The Clerk is DIRECTED to serve with this Order a

blank IFP form for Plaintiff’s convenience. Failure to comply with this

directive will result in a recommendation of dismissal on IFP-deficiency

grounds alone. Kareem v. Home Source Rental, 2014 WL 24347 at *1 (S.D.

Ga. Jan. 2, 2014).

     SO ORDERED, this 16th day of September, 2019.



                                     ________________________________
                                       _________________________
                                     CHR     OPHER L. RAY
                                       HRISTOPHER
                                       HRISTO
                                           TO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
